Citation Nr: 1203770	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-25 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1967 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia denied the Veteran's request to reopen a claim for service connection for a right shoulder disability and also granted a separate compensable rating of 30 percent for the service-connected CAD.  

According to a June 2008 statement of the case (SOC), the RO reopened the Veteran's claim for service connection for a right shoulder disability but denied the underlying issue on the merits.  Irrespective of the RO's action, however, the Board must decide whether new and material evidence has been received sufficient to reopen the claim for service connection for a right shoulder disability prior to considering the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been recharacterized as set forth on the title page to reflect this and the medical evidence of record. 

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

As discussed in detail below, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a right shoulder disability.  The reopened claim for service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In a written statement submitted at the October 2010 hearing, the Veteran withdrew his appeal for an initial evaluation in excess of 30 percent for CAD.

2.  In an unappealed May 1991 rating decision, the RO denied service connection for a right shoulder disability.

3.  Evidence received after the May 1991 denial of service connection for a right shoulder disability relates to an unestablished fact necessary to substantiate this issue and raises a reasonable possibility of substantiating that underlying claim.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an initial evaluation in excess of 30 percent for CAD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The RO's May 1991 denial of service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

3.  Evidence received since the final May 1991 decision is new and material, and the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating-CAD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or authorized representative. 38 C.F.R. § 20.204 (2011). 

In a written statement submitted at the October 2010 hearing (after the Veteran's appeal had been certified to the Board), the Veteran expressed his desire to withdraw from appellate review his claim for an initial evaluation in excess of 30 percent for CAD.  In view of the Veteran's expressed desire, the Board finds that further action with regard to this particular issue is not appropriate.  Accordingly, the Board does not have jurisdiction to review this claim.  It must, therefore, be dismissed without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c). 

II.  New & Material Evidence-Right Shoulder Disability

      A.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a right shoulder disability, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

      B.  Analysis

The Veteran seeks to reopen his previously denied claim for service connection for a right shoulder disability, which was originally denied by the RO in an unappealed May 1991 rating action.  At that time, the RO determined that there was no competent evidence of record reflecting the presence of a right shoulder disability related to the Veteran's active duty.  The Veteran did not file a notice of disagreement, and the May 1991 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Pertinent evidence of record at the time of the May 1991 rating decision included the Veteran's service treatment records (STRs).  In January 1985, he complained of constant right shoulder pain and crepitus.  X-rays of the right shoulder were normal.  No diagnosis was given.  He was treated again for right shoulder in March 1985.  There was full range of motion of the right shoulder and no swelling.  The diagnosis was probable mild degenerative joint disease, "but need to rule out rheumatoid arthritis since no diffuse."  An August 1987 separation examination contains a normal clinical evaluation of the upper extremities, although the clinician noted the Veteran's complaint of recurrent right shoulder pain.  The diagnosis was "? degenerative joint disease."  On the accompanying medical history report, the Veteran reported a history of arthritis and swollen and painful joints, but denied problems with a painful or "trick" shoulder.  

Also of record were two VA examination reports.  The report of the June 1989 VA general medical examination made no mention of any subjective or objective right shoulder pathology.  Further, X-rays taken of the Veteran's right shoulder in December 1990 were normal.  Indeed, following a VA examination of the Veteran's right shoulder in January 1991, the examiner concluded that osteoarthritis of the Veteran's right shoulder was not found.  

Evidence received since the May 1991 rating decision includes a correspondence dated March 2006 from Dr. M.P.B., who states that the Veteran was diagnosed with right rotator cuff tendonitis and mild osteoarthritis in 2002.  Also submitted are private treatment records from 2007, which contain diagnoses of right rotator cuff syndrome, adhesive capsulitis, shoulder impingement, and osteoarthritis.  Finally, October 2005 and April 2007 VA treatment records contain diagnoses of multisite osteoarthritis.

At the time of the prior final rating decision in May 1991, there was no competent and credible evidence of record of a right shoulder disability associated with the Veteran's active duty.  Thus, the RO denied service connection for a right shoulder disability, and the agency of original jurisdiction did not address the matter of etiology of a right shoulder disability (as no right shoulder disability had been diagnosed).  Significantly, evidence submitted since the final denial in May 1991 includes medical evidence reflecting the presence of a right shoulder disability.

This additional evidence is new (as it did not exist at the time of the May 1991 determination) and directly addresses the unestablished fact of the presence of a current right shoulder disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection (the presence of a diagnosed disability), the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a right shoulder disability is warranted.


ORDER

The claim of entitlement to an initial evaluation in excess of 30 percent for CAD is dismissed.

New and material sufficient to reopen a previously denied claim for service connection for a right shoulder disability having been received, the appeal is granted to this extent only.  


REMAND

Remand of the Veteran's claim for service connection for a right shoulder disability is required for further evidentiary development.  Initially, and in this regard, the Board acknowledges the Veteran's contentions that he injured his right shoulder during service.  

STRs show that he complained of constant right shoulder pain and crepitus pain in January 1985.  X-rays were normal, and no diagnosis was given.  The Veteran was then treated for right shoulder pain in March 1985.  There was full range of motion and no swelling.  The diagnosis was probable mild degenerative joint disease, "but need to rule out rheumatoid arthritis since no diffuse."  

An August 1987 separation examination contains a normal clinical evaluation of the upper extremities, although the clinician noted the Veteran's complaint of recurrent right shoulder pain.  The diagnosis was "? degenerative joint disease."  On the accompanying medical history report, the Veteran reported a history of arthritis and swollen and painful joints, but denied problems with a painful or "trick" shoulder.  

According to post-service medical records, at the January 1991 VA examination, the Veteran reported right shoulder pain since service.  There was no swelling, localized heat, tenderness, circulatory condition, ulceration or sinus formation, spasticity of muscles, ankylosis, dislocation, atrophy, or sensory loss.  Flexion and abduction were to 170 degrees, and internal/external rotation were to 90 degrees.  X-rays were normal.  The examiner found no right shoulder disorder.

However, in a correspondence dated March 2006, Dr. M.P.B. stated that he had evaluated the Veteran for right shoulder pain in July 2002.  At that time, the Veteran had reported developing "the insidious onset of right shoulder pain" in September 2001.  In 2002, the doctor diagnosed right rotator cuff tendinitis and mild osteoarthritis of the right shoulder on the basis of X-rays and an MRI.

Private treatment records dated May to July 2007 show that the Veteran injured his right shoulder in a September 2006 work-related incident.  He was employed by the U.S. Postal Service (USPS) at the time.  He was diagnosed with right rotator cuff syndrome, adhesive capsulitis, shoulder impingement, and osteoarthritis of the right shoulder.  

As the evidence of record shows a current right shoulder diagnosis, in-service treatment for right shoulder pain (and a questionable diagnosis of degenerative joint disease), and assertions of continuity of right shoulder pain since service, a remand is required for a medical opinion regarding any nexus to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, there are outstanding records that should be obtained on remand.  For instance, at the October 2010 hearing, the Veteran testified that he has been treated for right shoulder pain by Kaiser Permanente since 1988.  He also acknowledged "a couple of work-related injuries" that occurred post-service.  Furthermore, although the claims file contains the March 2006 correspondence from Dr. M.P.B., the RO has not requested treatment records from this provider.  Accordingly, on remand, the agency of original jurisdiction should be given an opportunity to obtain all such relevant treatment records that may be available.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to service connection for a right shoulder disability.  

2. After obtaining the appropriate release of information forms where necessary, procure records of any right shoulder treatment that the Veteran may have had (including X-rays) since his discharge from active duty in September 1987.  The Board is particularly interested in treatment records through Kaiser Permanente from 1988 to the present; from Peachtree Orthopedics from 1988 to the present; and from Dr. Michael P. Bernot from July 2002 to the present.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3. After obtaining the appropriate release of information forms, procure medical and leave records from the Veteran's employment with the USPS.  If these records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available records should be associated with the claims folder.

4. Then, schedule the Veteran for a VA orthopedic examination to determine the nature, extent and etiology of any current right shoulder disability.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the examination report.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  

A detailed history of any treatment for right shoulder symptoms during and after service should be obtained from the Veteran.  All pertinent pathology shown on current examination should be annotated in the evaluation report.  

For any right shoulder disability diagnosed on examination (including any degenerative joint disease shown on X-rays), the examiner should opine as to whether is at least as likely as not, i.e. 50 percent or greater probability, that any such right shoulder disability diagnosed on evaluation had its clinical onset in service or is otherwise related to the Veteran's active duty.  

In answering this question, the examiner should address the January and March 1985 in-service episodes of treatment for right shoulder pain, the August 1987 separation examination, the Veteran's contentions regarding the frequency and severity of his right shoulder symptoms, and any additional available records of post-service right shoulder treatment.  The examiner should also address the effect of any post-service employment injuries on the Veteran's current right shoulder condition.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5. Then, adjudicate the claim for service connection for a right shoulder disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


